
	

115 S254 : Esther Martinez Native American Languages Preservation Act 
U.S. Senate
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC115th CONGRESS1st Session
		S. 254
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2017
			Referred to the Committee on Education and the Workforce
		
		AN ACT
		To amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to
			 ensure the survival and continuing vitality of Native American languages.
	
	
 1.Short titleThis Act may be cited as the Esther Martinez Native American Languages Preservation Act . 2.Native American languages grant programSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—
 (1)in subsection (b)(7)— (A)in subparagraph (A)(i), by striking 10 and inserting 5; and
 (B)in subparagraph (B)(i), by striking 15 and inserting 10; and (2)in subsection (e)(2)—
 (A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and (B)by inserting , 4-year, or 5-year after on a 3-year.
				3.Reauthorization of Native American languages program
 (a)In generalSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking such sums and all that follows through the period at the end and inserting $13,000,000 for each of fiscal years 2019 through 2023..
 (b)Technical correctionSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended in subsections (a) and (b) by striking subsection (e) each place it appears and inserting subsection (d).
			Passed the Senate November 29, 2017.Julie E. Adams,Secretary
